Opinion of the Court bt
Judge Hobertson:
It sufficiently appears that the last execution was delivered to the appellee for official action, and that, though the enforcement of it was suspended by statute until the 1st of March succeeding the return day, yet there never was any return of it. And while the established insolvency of the Execution debtor absolved the officer from liability for the debt, it cannot relieve him from the penalty prescribed for failure to return the execution.
Wherefore the judgment exonerating the appellee altogether is reversed, and the cause remanded for a new tria?.